Citation Nr: 1425329	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-08 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for involuntary jerking, to include as secondary to service-connected post traumatic headaches. 

2.  Entitlement to service connection for involuntary jerking, to include as secondary to service-connected post traumatic headaches. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of service connection for involuntary jerking is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 decision, the Board denied service connection for involuntary jerking finding that the Veteran's involuntary jerking first manifested many years after service and was unrelated to any aspect thereof, including his service- connected post traumatic headaches. 

2.  Evidence received since the August 2006 Board decision includes a January 2010 VA examination impression of posttraumatic headaches "along with symmetric hyperkinetic moments of the upper extremities," and  a March 2011 letter from the Veteran's private physician indicating that the Veteran's movement disorder is related to service and that he has had such since service.  


CONCLUSIONS OF LAW

1.  The August 2006 Board decision that denied service connection for involuntary jerking is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has since been received, and service connection for involuntary jerking is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of service connection for involuntary jerking was previously denied in an August 2006 Board decision on the basis that it first manifested many years after service and was unrelated to any aspect thereof, including his service- connected post traumatic headaches.  The January 2010 VA examination report and March 2011 private medical evidence was not previously of record.  Presuming its credibility for the limited purpose of establishing whether new and material evidence has been received, this evidence indicates that the Veteran has had symptoms ever since service, and as such, raise a reasonable possibility of substantiating the claim of service connection.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim). 

Accordingly, the claim is reopened.  Moreover, given that the newly received evidence, described above, links the claimed disorder to service and to service-connected headaches, it is the opinion of the Board that service connection is warranted under 38 C.F.R. §§ 3.303 and 3.310.  The claim is thus granted in full.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for involuntary jerking is granted.

Service connection for involuntary jerking is granted.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


